DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ando (Pub 2008/0239445) teaches a first and second oscillator, where a driver controls the oscillation of the oscillators based on a detected signal of a first or second oscillator.
Allowable Subject Matter
Claims 1-35 are allowed.
None of the cited prior art teaches or suggest the driver circuitry controlling the first and second oscillator about a first and second rotation axis and controlled the first and second oscillator frequency and phase to modulate the first or second oscillation phase to modulate the frequency ratio as is recited in claims 1-35.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849